UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-4839


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL RANKINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (2:14-cr-00003-BO-1)


Submitted:   January 22, 2015             Decided:   January 26, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Rankins, Appellant Pro Se. Seth Morgan Wood, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael Rankins seeks to appeal the district court’s

order denying his pro se motion for appointment of counsel and

his motion requesting specific medical treatment.                           This court

may   exercise     jurisdiction     only    over    final         orders,   28   U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders,

28    U.S.C.    § 1292    (2012);    Fed.   R.     Civ.      P.    54(b);    Cohen   v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                           The

order Rankins seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                        Accordingly, we

deny Rankins’ motion for appointment of counsel and we grant the

Government’s       motion    to     dismiss      the      appeal      for    lack    of

jurisdiction.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this     court   and   argument    would      not    aid    the    decisional

process.



                                                                             DISMISSED




                                        2